                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


KIMBERLY BARR,

                      Plaintiff,

v.                                                         Case No: 6:17-cv-1826-Orl-41GJK

OCEANSIDE GOLF AND COUNTRY
CLUB, INC.,

                      Defendant.
                                            /

                                            ORDER

       THIS CAUSE is before the Court on Defendant’s Consolidated Dispositive Motion to

Dismiss Plaintiff’s Complaint and Motion to Quantify Attorneys’ Fee Award (“Motion,” Doc. 22).

United States Magistrate Judge Gregory J. Kelly submitted a Report and Recommendation (Doc.

23), recommending that the Motion be granted, the case be dismissed with prejudice, and

Defendant be awarded $666.50 in attorneys’ fees.

       After a de novo review of the record, and noting that no objections were timely filed, the

Court agrees with the analysis set forth in the Report and Recommendation. Therefore, it is

ORDERED and ADJUDGED as follows:

          1. The Report and Recommendation (Doc. 23) is ADOPTED and CONFIRMED and

              made a part of this Order.

          2. Defendant’s Consolidated Dispositive Motion to Dismiss Plaintiff’s Complaint and

              Motion to Quantify Attorneys’ Fee Award (Doc. 22) is GRANTED.

          3. Defendant is awarded attorneys’ fees in the amount of $666.50.

          4. This case is DISMISSED with prejudice.




                                           Page 1 of 2
           5. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on October 11, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                           Page 2 of 2
